PD-0771-17
                                                             —PC^ c  COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                       Transmitted 2/22/2019 1:19 PM
                                                                           Accepted 2/22/2019 2:01 PM
                                                                                 DEANA WILLIAMSON
                                 NO. PD-0771-17                                             CLERK

                                       IN THE
                                                                             FILED
                    COURT OF CRIMINAL APPEALS OF TEX4§uRT OF CRli^NAL APPEALS
                                                                           2/22/2019
                             ^              —-           -   —   DEANA WlLLIAMOOrJ, CLERK


                                 JOHN CHAMBERS,               Petitioner


                                      VS.


                           THE STATE OF TEXAS,                Respondent



               On appeal from Cause No. 2015-DCR-268-D from the
             103fd Judicial District Court of Cameron County, Texas

                Seeking review of the Thirteenth Court of Appeals'
                       Judgment in Cause No. 13-16-00079-CR



         MOTION FOR WITHDRAWL OF COUNSEL


Law Office Of Chad Van Brunt                Perkes Law Firm,PC
Chad P. Van Brunt                           Gregory T. Perkes
State Bar No. 24070784                      State Bar No. 15782550
310 S. St. Mary's St., Ste. 1840            P.O. Box 1663
San Antonio, Texas 78205                    Corpus Christi, Texas 78403
VanBruntLaw@gmail.com                       GPerkes@PerkesLaw.com
Telephone: 210-399-8669                     Telephone: 361-813-8003
Facsimile:    210-568-4927                  Facsimile:   361-904-0256


Botsford & Roark                            ATTORNEYS FOR PETITIONER
David L. Botsford
State Bar No. 02687950
1307 West Avenue
Austin, Texas 78701
DBotsford@aol.com
Telephone: 512-479-8030
Facsimile: 512-479-8030
TO THE HONORABLE COURT OF CRIMINAL APPEALS:



       NOW COME Movants,GREGORY T.PERKES and THE PERKES LAW FIRM,

P.C., Attorneys for Petitioner, John Chambers, and bring this Motion for Withdrawal of

Counsel in the above-referenced cause and in support thereof, would show the Court the

following:                   ■




       Gregory T.Perkes and The Perkes Law Firm, P.C., have good cauSe to withdraw as

counsel because, Mr. Perkes has been recently appointed as a Justice for the       Court of

Appeals. He is required to close his law practice in its entirety. This withdrawal is not

sought for delay.


                                             n.


       A copy of this motion is being delivered to Petitioner by regular mail, and certified

mail, return receipt requested. Petitioner has been contacted by telephone and is hereby

notified in writing of the right to object to this motion. The last known address for

Petitioner is:



                            6 West Henderson Rd
                            Indian Lake, TX 78566
                                                                      .com




                                             HI.

       There are no outstanding deadlines.
                                        PRAYER



       WHEREFORE,PREMISES CONSn)EREi),Movants pray that the Court enter an

order discharging Movants, GREGORY T. PERKES and THE PERKES LAW FIRM,

P.C., as attorneys of record for Petitioner, John Chambers.




Respectfully submitted.


Law Office Of Chad Van Brunt                         PERKES LAW Firm,Pc

Chad P. Van Brunt                                    /s/ Gregory T. Perkes
State Bar No. 24070784
310 S.St. Mary's St., Ste. 1840                      Gregory T. Perkes
San Antonio, Texas 78205                             State Bar No. 15782550
VanBruntLaw@gmail.com                                P.O. Box 166
Telephone: 210-399-8669                              Corpus Christi, Texas 78403
Facsimile:    210-568-4927                           GPerkes@PerkesLaw.com
                                                     Telephone: 361-813-8003
Botsford & Roark                                     Facsimile:     361-904-0256


David L. Botsford                                    ATTORNEYS FOR PETITIONER
State Bar No. 02687950
1307 West Avenue
Austin, Texas 78701
DBotsford@aol.com
Telephone:    512-479-8030
Facsimile: 512-479-8030
                              CiERTIFiCATE OF SERVICIE


      I hereby eertify that a true and correct copy ofthe foregoing Motion for Withdrawal

of Counsel was delivered to Petitioner, John Chambers at the above-referenced address and

emailed via e-service to Samuel Katz at samuel.katz@co.cameron.tx.us and to Jermifer

Avendano at iennifer.avendano@co.cameron.tx.us.



                                           /si Gregory T.,Perkes        . .,
                                          Gregory T. Perkes




                                                                               Page 4 of 4